Citation Nr: 0738225	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claims of 
entitlement to service connection for a skin condition and a 
respiratory condition.  The veteran perfected a timely appeal 
of this determination to the Board.


FINDINGS OF FACT

1. The veteran did not incur or aggravate a skin condition in 
service.

2. No current respiratory disorder either began in service or 
is related to service.


CONCLUSIONS OF LAW

1. A skin condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2. A respiratory condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2004 
and September 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board notes that the veteran's service medical records 
could not be obtained from the National Personnel Records 
Center (NPRC) because they were apparently destroyed in the 
1973 fire at that facility.  Where the claimant's service 
medical records have been destroyed or lost, the Board is 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  These alternative forms of evidence may 
also include statements from service medical personnel; 
"buddy" certificates or affidavits; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians at which or by whom a veteran may have 
been treated, especially soon after service discharge; 
letters written during service; photographs taken during 
service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27.  VA provided 
such notice to the veteran in its April 2004 and September 
2004 letters.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in April 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: some of the 
veteran's service medical records, VA medical treatment 
records, a VA skin examination, private medical treatment 
records, letters from the veteran's private physicians, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, under the circumstances of this 
case.

II. Service Connection

The veteran argues that he is entitled to service connection 
for both a skin condition and a respiratory condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that where, as here, the claimant's service 
medical records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

A. Skin condition

The veteran claims service connection for a skin condition on 
his face and upper trunk area, for which he has to use 
ointment. 

Service medical records indicate that in April 1953, an 
optometrist requested for the veteran zylonite frames, due to 
a skin condition.  On November 1954 separation examination, 
the veteran was noted to have had a normal clinical 
evaluation of the skin, and no skin condition was noted.

Private medical records dated from April 1995 to November 
2003 indicate diagnoses for a number of skin conditions, 
including rosacea, rhinophyma, alopecia, actinic keratoses, 
and seborrheic keratoses.

The veteran was given a VA skin examination in December 2004.  
At that time, the veteran reported that he had had trouble 
with skin conditions since even before the military, but that 
he was treated for blackheads in the military service, and 
that since military discharge, he had worked as a boat 
builder, furniture worker, and manager in a petroleum 
company.  The VA examiner noted a history of multiple 
cryosurgeries and excision of actinic keratoses and 
seborrheic keratoses from the back, and that there was 
documentation in the late 1990s of excision of hemangioma of 
the back, but that treatment at the present time was 
specifically directed at rosacea and rhinophyma, which had 
consisted of multiple courses of antibiotics with good 
results and resolution of rhinophyma and control of rosacea.  
On examination, the following was noted: rhinophyma was not 
apparent; there was very modest, well-controlled rosacea of 
the face and nose, and a few scattered small benign 
nonirritating seborrheic keratoses of the anterior neck; his 
chest, abdomen, and legs were spared of any abnormal 
appearing skin disorder; there was extensive sun damage and 
thinning of the skin of the dorsums of both hands, with 
chronic dark pigmentation of these areas; there were no 
specific lesions apparent on the dorsum of either hand; the 
primary area of concern was the back over which there were 
innumerable large and small seborrheic keratoses, at least 
100, some measuring up to 1.5 centimeters, and some only one 
to two millimeters; there was no inflammation apparent; there 
were no malignant appearing lesions; and there was modest 
alopecia.  The veteran was diagnosed as having the following: 
multiple seborrheic keratoses, primarily involving the back, 
with minor involvement of the anterior neck, with 
approximately 20 percent of the skin involved; modest 
alopecia; history of actinic keratosis; rhinophyma, improved 
and controlled with mediation; and rosacea of the face and 
nose, well-controlled with medications.  It was noted that 
treatment at the time was per private physician, which 
consisted of cryotherapy and excision of irritated lesions as 
necessary, and topical medications, as well as systemic 
antibiotics in frequent courses.  The following etiology 
opinions were given: rosacea and rhinophyma, unclear; actinic 
keratoses secondary to solar exposure; and seborrheic 
keratoses, essentially unclear.  It was noted that the 
veteran stated that he had had skin problems prior to 
military service, of which type he was not certain.  The VA 
examiner opined that, at that time, there was no evidence 
that any of these skin conditions were related in any way to 
the veteran's military service.

The veteran also submitted a letter, dated in August 2005, 
from his private physician, Dr. S.  In the letter, Dr. S. 
stated the following: that he currently treated the veteran 
for several problems including intermittent precancerous 
lesions, primarily on the face and ears, and that these were 
actinic keratoses and related to sun-exposure; that the 
veteran also had a history of rosacea, which did fairly well 
with topical therapy; and that he also had several seborrheic 
keratoses which were benign wart-like growths that had been 
treated with cryotherapy in the past because of local 
irritation.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a skin condition.  Even considering the 
Board's heightened duty to consider the benefit of the doubt 
in this case, and acknowledging that the veteran has several 
current chronic skin conditions, the record does not reflect 
a skin condition that was incurred or aggravated in service.  
The first medical evidence of any of the veteran's skin 
conditions was dated in April 1995.  Thus, despite the lack 
of service medical records available for review, the veteran 
was noted to have had a normal clinical evaluation of the 
skin on November 1954 separation examination, with no skin 
condition noted, and the post-service record is negative for 
any indication of medical treatment of any of the veteran's 
skin conditions until more than 40 years after the veteran's 
period of service.  These facts weigh against the contention 
that a skin condition both began in service and continued to 
the present, or that the veteran's current skin conditions 
are in any way related to his period of service.  Also, the 
December 2004 VA skin examiner opined that at that there was 
no evidence that any of the veteran's currently diagnosed 
skin conditions were related in any way to his military 
service.  Moreover, there is no medical opinion or other 
competent medical evidence of record suggesting a link 
between any current skin disability and the veteran's period 
of service.

The Board notes that service medical records indicate that in 
April 1953, an optometrist requested for the veteran zylonite 
frames due to skin condition.  The Board also notes that on 
December 2004 VA examination, the veteran asserted that he 
received in-service treatment for blackheads, and that he had 
had skin problems since before service.  However, the Board 
does not find that this positive evidence places the evidence 
of record into relative equipoise.  The Board again notes 
that, despite the existence or nonexistence of any in-service 
skin problems, the post-service record is negative for any 
indication of medical treatment of any of the veteran's skin 
conditions until more than 40 years after the veteran's 
period of service, and that this substantially weighs against 
the contention that a skin condition was incurred in service 
and continued to the present.  Also, the Board again notes 
that the opinion of the December 2004 VA skin examiner, which 
is the only competent etiology opinion of record, was that 
there was no evidence that any of the veteran's currently 
diagnosed skin conditions were related in any way to his 
military service.

Therefore, even considering the Board's heightened duty to 
consider the benefit of the doubt, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim.  Accordingly, service connection for a skin condition 
is not warranted.

B. Respiratory condition

The veteran asserts that he was hospitalized while in Germany 
with undiagnosed pneumonia, and that, since that time, his 
breathing has been impaired.

On November 1954 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the lungs 
and chest, and no respiratory condition was noted.  Also, 
under the section for significant or interval history, it was 
noted that the veteran had measles, mumps, chickenpox, 
pertussis and a tonsillectomy in childhood, with good 
recoveries and no sequelae, that he had worn glasses for four 
years, that he stated that he had recurring episodes of 
nervousness but did not know why, and that the veteran denied 
all other pertinent medical history.

VA medical treatment records dated from November 2003 to May 
2004 indicate that, on May 2004 pulmonary examination, the 
veteran was found to have no wheezing and no rales.

The veteran submitted a May 2005 letter from his private 
physician, Dr. B.  In the letter, Dr. B stated the following: 
that the veteran had had some scarring in his lungs and 
increased interstitial markings bilaterally and he had 
pneumonia back on or about 1999; that a computed tomography 
(CT) scan done in March 1999 showed conglomerate densities in 
the apices and scattered peribronchial thickening and 
bronchiectatic change with a small density posteriorly in the 
right lung base.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a respiratory condition.  Even considering the 
Board's heightened duty to consider the benefit of the doubt 
in this case, the record does not reflect that a respiratory 
condition was incurred or aggravated in service.  The Board 
acknowledges the lung scarring and increased interstitial 
markings indicated by Dr. B. in the May 2005 letter, as well 
as the veteran's contentions that he was hospitalized while 
in Germany with undiagnosed pneumonia, and that, since that 
time, his breathing has been impaired.  However, in reporting 
his past medical conditions on separation examination in 
November 1954, the veteran did not indicate any chronic 
respiratory problems, or any episodes respiratory problems 
incurred in service, and denied all other pertinent medical 
history than those conditions he indicated.  Also, the 
veteran was noted to have had a normal clinical evaluation of 
the lungs and chest on November 1954 separation examination, 
with no respiratory condition noted, and the earliest 
respiratory problems indicated in the medical record were 
dated in 1999, which is more than 44 years after the 
veteran's period of service.  These facts weigh heavily 
against the veteran's assertion that chronic respiratory 
problems began in service and continued thereafter until the 
present.  Moreover, there is no medical opinion or other 
medical evidence relating any current respiratory problems to 
the veteran's period of service.  In this regard the Board 
notes that, in discussing the veteran's current respiratory 
conditions in the May 2005 letter, Dr. B. refers only to an 
episode of pneumonia in or about 1999.

Therefore, even considering the Board's heightened duty to 
consider the benefit of the doubt, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim.  Accordingly, service connection for a respiratory 
condition is not warranted.




ORDER


1. Entitlement to service connection for a skin condition is 
denied.

2. Entitlement to service connection for a respiratory 
condition is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


